Citation Nr: 0212214	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a bilateral knee 
disorder.  

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a back disorder.  

3.  Entitlement to service connection for claimed residuals 
of a left foot injury.  


(The now reopened claim of service connection for a back 
disorder will the subject of a separate decision at a later 
date.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from June 29 to August 3, 
1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from November 1998 decision of the RO.  

The record indicates the veteran canceled his hearing 
scheduled in February 2000 at the RO before a Hearing 
Officer.  

The Board remanded the case to the RO for additional 
development of the record in November 2000.  

As a preliminary matter, regardless of the RO's action, the 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  

Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claims.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  

As shown hereinbelow, the Board is reopening the claim of 
service connection for a back disorder, but undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing the claim of service connection for a back 
disorder.  



FINDINGS OF FACT

1.  In a rating decision in February 1993, the RO denied the 
veteran's original claims of service connection for a right 
knee condition, a left knee condition and a back condition.  
He was notified of this action, but did not enter a timely 
appeal.  

2.  New evidence has not been presented since the February 
1993 RO decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a bilateral knee disorder.  

3.  Some of the evidence received since the 1993 RO denial of 
service connection for a claimed back disorder has not 
previously been submitted, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in conjunction 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

4.  No competent evidence has been presented to show that the 
veteran has current residuals of a left foot injury suffered 
in service.  



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
for entitlement to service connection for a bilateral knee 
disorder has not been submitted subsequent to the RO's 
February 1993 rating decision; the requirements to reopen the 
claim have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (2001).

2.  New and material evidence has been submitted since the 
final February 1993 rating decision to reopen the claim of 
service connection for a back disorder. 38 U.S.C.A. §§  5108, 
7105 (West 1991); 38 C.F.R. § 3.156, 20.1103 (2001).

3.  The veteran is not shown to have residuals of a left foot 
injury due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
hereinbelow.  

In this case, the RO re-adjudicated the veteran's claims and 
the veteran's representative has had an opportunity to 
present argument to the Board subsequent to the adoption of 
the VCAA.  The veteran has been informed of the information 
necessary to substantiate his claims via the Statement of the 
Case, the Supplemental Statement of the Case, and the earlier 
remand by the Board.  

With respect to the claim of service connection for residuals 
of a left foot injury, there does not appear to be any 
relevant evidence that has not been associated with the 
claims folder.  The record contains sufficient information to 
decide the claim.  

With respect to the previously disallowed claims, it was 
noted in the VCAA that, "[n]othing in (38 U.S.C.A. § 5103A) 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 
(38 U.S.C.A. § 5108)."  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).

It is the Board's opinion that the recent change to the law 
has not modified the requirement that a previously denied 
claim may not be reopened and readjudicated unless, and 
until, there has been a finding that new and material 
evidence has been submitted.  

If it is determined that new and material evidence has been 
presented, the claim will be reopened, and any required 
development would be undertaken in accordance with the VCAA.  
See, e.g., Elkins v. West, 12 Vet. App. 209 (1999).  


II.  Factual Background

A careful review of service medical records shows that, at 
the time of the veteran's enlistment examination in April 
1972, he was noted to have normal feet, spine and lower 
extremities.  

The service medical records reveal no complaints or treatment 
for any foot, knee or back condition.  

Based on the evidence shown hereinabove, in February 1993, 
the RO denied the veteran's original claims of service 
connection for a right knee condition; a left knee condition; 
and a back condition.

In a November 1998 rating decision, the RO denied the 
veteran's original claim of service connection for residuals 
of a left foot injury.  

The evidence received subsequent to the February 1993 RO 
rating decision includes diagnostic treatment records 
pertaining to the veteran's back, showing assessments of 
herniated disc C3-C4 through C6-C7; acute cervical and lumbar 
muscle strain with clinical evidence of myofascitis; and low 
back pain syndrome status post sprain/strain trauma.  



III.  Legal Analysis:  Whether New and Material Evidence has 
been Submitted
to Reopen the Claims of Entitlement to Service Connection
 for a Bilateral Knee Disorder, and a Back Disorder


An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  

The question now presented is whether new and material 
evidence has been submitted since the RO's adverse 1993 
decision, denying service connection for a claimed bilateral 
knee condition and a claimed back condition, to permit 
reopening of the claims.  See Evans v. Brown, 9 Vet. App. 
273, 282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In considering whether the claims may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claims is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claims are deemed to have been reopened and they must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claims.  

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

There is no requirement, however, that such evidence, when 
viewed in the context of all of the evidence, both new and 
old, create a reasonable possibility that the outcome of the 
case on the merits would be changed.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  


(1)  Bilateral Knee Disorder

Prior to the 1993 RO rating decision, medical evidence of a 
permanent residual or evidence as to a continuity of 
symptomatology of any knee disability was lacking, and there 
was no other basis to support an award of service connection.  

The evidence added to the record after the 1993 RO rating 
decision consists solely of medical treatment records 
pertaining to a back condition, but does not contain any 
evidence showing disability of the veteran's knees.  Nor is 
there any medical evidence or opinion that links a bilateral 
knee condition to the veteran's active service.  

Hence, the evidence is new, in that it was not before the RO 
in 1993; however, it is not material in that the evidence 
does not pertain to any knee disability.  The evidence 
neither shows a nexus with the veteran's active service, nor 
a permanent aggravation of any preexisting condition.  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical and lay evidence 
now of record, cannot meet the regulatory standard of 
evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See 38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claim of service connection for a bilateral knee condition is 
not reopened.  See Anglin v. West, 203 F.3d 1343, 1347 
(2000); Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999); Smith v. West, 12 Vet. App. 312, 315 (1999); 
38 C.F.R. § 3.156(a).  


(2)  A Back Disorder

Prior to the 1993 RO rating decision, there was no competent 
evidence of a back disability; neither did the evidence show 
a chronic back disability related to an incident of service, 
nor was there any other basis to award service connection. 

The evidence added to the record after the 1993 RO rating 
decision consists solely of medical treatment records that 
include the following diagnoses of a current back disability:  
herniated disc C3-C4 through C6-C7; acute cervical and lumbar 
muscle strain with clinical evidence of myofascitis; and low 
back pain syndrome status post sprain/strain trauma.  

While the evidence added to the record does not provide a 
causal nexus to service, it does provide a more complete 
picture of the circumstances surrounding the nature of the 
veteran's current back disability.  It is the Board's opinion 
that this evidence must be considered to fairly evaluate the 
merits of the claim.  See, e.g., Hodge, supra.  Hence, the 
evidence is "new and material."  

As new and material evidence has been submitted since the 
February 1993 RO rating decision, the application to reopen 
the claim of service connection for a back disorder is 
granted.  


IV.  Legal Analysis:  Entitlement to Service Connection
For Claimed Residuals of a Left Foot Injury

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  In this case, the Board presumes the 
veteran to have been in sound condition at the time of entry 
in June 1972.  Parker v. Derwinski, 1 Vet. App. 522 (1991).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90  

A review of the record shows neither complaints nor 
manifestations of any foot injury during the veteran's 
relatively brief period of active service.  Nor do post-
service medical records show any injury to the veteran's left 
foot or any current left foot disability.  

Here, the Board finds that, given the absence of evidence of 
a left foot injury in service or any current left foot 
disability, claim of service connection for the residuals of 
a left foot injury must be denied.  

VA's duty to assist the veteran in accordance with provisions 
of the recently enacted "Veterans Claims Assistance Act of 
2000" (VCAA) requires that an examination of the veteran be 
conducted where there is competent evidence of current 
disability or persistent or recurrent symptoms of disability.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000); see also 38 U.S.C.A. § 5103A (2001).  It is the 
veteran's burden to produce competent evidence of current or 
persistent symptoms of disability.  



ORDER

In the absence of new and material evidence, the petition to 
reopen the claim of service connection for a bilateral knee 
disorder is denied.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a back disorder, the appeal 
to this extent is granted, subject to further action as 
discussed hereinabove.  

Service connection for the residuals of a left foot injury is 
denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

